UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7916



JOHN PAUL TURNER,

                                            Petitioner - Appellant,

          versus


SUPERINTENDENT OF ROCKBRIDGE REGIONAL JAIL,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-03-761-7-SGW)


Submitted:   May 31, 2005                   Decided:   June 20, 2005


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John Paul Turner appeals the district court’s orders

dismissing without prejudice his 28 U.S.C. § 2254 (2000) petition

and denying his motion for reconsideration.            Because Turner could

amend the petition to clearly state (1) the nature of his claims

and   (2)   whether   he   is   in   custody    pursuant   to   the   relevant

conviction,    the    dismissal      order     is   interlocutory     and   not

appealable.    See Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).            Accordingly, we deny

a certificate of appealability and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

Turner’s motion to proceed on appeal in forma pauperis is denied.



                                                                      DISMISSED




                                     - 2 -